Exhibit 10.1

 



$50,000,000

 

Peapack-Gladstone Financial Corporation

COMMON STOCK

NO PAR VALUE PER SHARE

 

SALES AGENCY AGREEMENT

 

October 23, 2014

 

Sandler O’Neill & Partners, L.P.

1251 Avenue of the Americas

New York, New York 10020

 

Ladies and Gentlemen:

 

Peapack-Gladstone Financial Corporation, a bank holding company organized under
the laws of the State of New Jersey (the “Company”) confirms its agreement (this
“Agreement”) with Sandler O’Neill & Partners, L.P. (the “Agent” or “you”), as
follows:

1.          The Company proposes, subject to the terms and conditions stated
herein, to sell from time to time through the Agent, shares of the common stock,
no par value per share (“Common Stock”) of the Company, having an aggregate
gross sales price of up to $50,000,000 (the “Shares”) on the terms set forth in
this Agreement. The Company agrees that whenever it determines to sell the
Common Stock directly to the Agent, as principal or otherwise other than as set
forth in Section 3 hereof, it will enter into a separate agreement, which will
include customary terms and conditions consistent with the representations,
warranties and provisions in this Agreement and which will be agreed upon by the
parties thereto (each, a “Terms Agreement”).

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“1933 Act”), with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-3 (File No. 333-198299), including a base
prospectus relating to the Common Stock, including the Shares to be issued from
time to time by the Company, and which incorporates by reference documents that
the Company has filed or will file in accordance with the provisions of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder (collectively, the “1934 Act”). The Company has prepared a prospectus
supplement (the “Prospectus Supplement”) to the base prospectus included as part
of such registration statement, which Prospectus Supplement specifically relates
to the sale of the Shares pursuant to an “at the market” offering as defined in
Rule 415 of the 1933 Act. The Company will furnish to the Agent, for use by the
Agent, copies of the prospectus included as part of such registration statement,
as supplemented by the Prospectus Supplement. Except where the context otherwise
requires, such registration statement, as amended when it became effective,
including all documents filed as part thereof or incorporated by reference
therein, and including any information contained in a Prospectus (as defined
below) subsequently filed with the Commission pursuant to Rule 424(b) under the
1933 Act or deemed to be a part of such registration statement pursuant to Rule
430B of the Act, is herein referred to as the “Registration Statement.” The base
prospectus, including all documents incorporated therein by reference, included
in the Registration Statement, as it may be supplemented by the Prospectus
Supplement, in the form in which such prospectus and/or Prospectus Supplement
have most recently been filed by the Company with the Commission pursuant to
Rule 424(b) under the 1933 Act is herein referred to as the “Prospectus.” Any
reference herein to the Registration Statement, the Prospectus or any amendment
or supplement thereto shall be deemed to refer to and include the documents
incorporated by reference therein, and any reference herein to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement
or the Prospectus shall be deemed to refer to and include the filing after the
execution hereof of any document with the Commission deemed to be incorporated
by reference therein. For purposes of this Agreement, all references to the
Registration Statement, the Prospectus or to any amendment or supplement thereto
shall be deemed to include any copy filed with the Commission via the
Commission’s Electronic Data-Gathering, Analysis and Retrieval system (“EDGAR”).

 

 



As used in this Agreement:

“Applicable Time” means, with respect to any Shares, the time of sale of such
Shares pursuant to this Agreement or any relevant Terms Agreement.

“General Disclosure Package” means any Issuer General Use Free Writing
Prospectuses and the Prospectus.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 under the 1933 Act, relating to the Shares in the form filed
or required to be filed with the Commission or, if not required to be filed, in
the form retained in the Company’s records pursuant to Rule 433(g) under the
1933 Act.

“Issuer General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors,
as evidenced by its being specified in Schedule II to this Agreement.

“Issuer Limited-Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer General Use Free Writing Prospectus.

2.             The Company represents and warrants as of the date hereof, each
Representation Date (as defined in Section 6(n) below), each Applicable Time (as
defined in Section 1 above) referred to herein, and each Delivery Date (as
defined in Section 3(i) below), and agrees with Agent that:

(a)          Compliance with Registration Requirements. Each of the Registration
Statement and any post-effective amendment thereto have been prepared by the
Company in conformity with the requirements of the 1933 Act. The Company meets
all conditions and requirements for the use of Form S-3 to register the offer
and sale of the Shares in accordance with the General Instruction I.B.6 of Form
S-3. No stop order suspending the effectiveness of the Registration Statement or
any post-effective amendment thereto has been issued under the 1933 Act, no
order preventing or suspending the use of the Prospectus has been issued and no
proceedings for any of those purposes have been instituted or are pending or, to
the knowledge of the Company, contemplated. The Company has complied with each
request, if any, from the Commission for additional information.

Each of the Registration Statement and any post-effective amendment thereto, at
the time it became effective, at each Applicable Time and each Delivery Date,
complied and will comply in all material respects with the requirements of the
1933 Act. The Prospectus and each amendment or supplement thereto, as of their
respective issue dates, complied and will comply, in all material respects with
the 1933 Act. The copies of the Registration Statement and any Rule 462(b)
Registration Statement (as defined in Section 2(d) below) and any amendments
thereto, each Issuer Free Writing Prospectus that is required to be filed with
the Commission pursuant to Rule 433 and the Prospectus and any amendments or
supplements thereto delivered to the Agent for use in connection with the
offering of the Shares were or will be substantially identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S-T.

2

 



(b)          Accurate Disclosure. Neither the Registration Statement nor any
post-effective amendment thereto, at the respective times it became effective,
at each Applicable Time or each Delivery Date, contained, contains or will
contain an untrue statement of a material fact or omitted, omits or will omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. At each Applicable Time and at any Delivery
Date, neither (A) the General Disclosure Package nor (B) any individual Issuer
Limited-Use Free Writing Prospectus, when considered together with the General
Disclosure Package, included, includes or will include an untrue statement of a
material fact or omitted, omits or will omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Neither the Prospectus nor any amendment
or supplement thereto (including any prospectus wrapper), as of its issue date,
at the time of any filing with the Commission pursuant to Rule 424(b), at any
Applicable Time or Delivery Date, included, includes or will include an untrue
statement of a material fact or omitted, omits or will omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

The documents incorporated by reference in the Registration Statement, the
Prospectus and the General Disclosure Package, when they were filed with the
Commission conformed in all material respects to the requirements of the 1934
Act, and none of such documents contained any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and any further documents so filed and incorporated by reference in
the Registration Statement, the Prospectus or the General Disclosure Package,
when such documents are filed with the Commission, will conform in all material
respects to the requirements of the 1934 Act and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The Company filed the Registration Statement with the
Commission before using any free writing prospectus and each free writing
prospectus was preceded or accompanied by the Prospectus satisfying the
requirements of Section 10 under the 1933 Act.

The representations and warranties in this Section 2(b) shall not apply to
statements in or omissions from the Registration Statement (or any amendment
thereto), the General Disclosure Package or the Prospectus (or any amendment or
supplement thereto) made in reliance upon and in conformity with the Agent
Information (as defined in Section 9(a) below).

(c)          Issuer Free Writing Prospectuses. No Issuer Free Writing Prospectus
conflicts or will conflict with the information contained in the Registration
Statement or the Prospectus, or other prospectus deemed to be a part thereof
that has not been superseded or modified. Each Issuer Free Writing Prospectus
conformed or will conform in all material respects to the requirements of the
1933 Act on the date of first use, and the Company has complied with any filing
requirements applicable to such Issuer Free Writing Prospectus pursuant to the
1933 Act. The Company has not made any offer relating to the Shares that would
constitute an Issuer Free Writing Prospectus without the prior written consent
of the Agent; provided, that such consent is deemed to have been given with
respect to each Issuer Free Writing Prospectus identified on Schedule II. The
Company has retained in accordance with the 1933 Act all Issuer Free Writing
Prospectuses that were not required to be filed pursuant to the 1933 Act.

The first sentence of this Section 2(c) shall not apply to the Agent
Information.

(d)          Due Registration of the Shares. The sale of the Shares has been
duly registered under the 1933 Act pursuant to the Registration Statement. The
Registration Statement has become effective under the 1933 Act, or, with respect
to any registration statement to be filed to register the offer and sale of the
Shares pursuant to Rule 462(b) under the 1933 Act (a “Rule 462(b) Registration
Statement”), will be filed with the Commission and become effective under the
1933 Act prior to the time of any sale of Shares pursuant to such Rule 462(b)
Registration Statement.

3

 



(e)          Not Ineligible Issuer. At the time of filing the Registration
Statement and any post-effective amendment thereto, and at the date hereof, the
Company is not an “ineligible issuer,” as defined in Rule 405, without taking
account of any determination by the Commission pursuant to Rule 405 that it is
not necessary that the Company be considered an ineligible issuer.

(f)          Independent Accountants. Crowe Horwath LLP, the accountants who
certified the financial statements and supporting schedules included in the
Registration Statement, the General Disclosure Package, and the Prospectus are
independent public accountants with respect to the Company as required by the
1933 Act and the Public Company Accounting Oversight Board.

(g)          Financial Statements; Non-GAAP Financial Measures. The financial
statements together with the related schedules and notes thereto of the Company
and its consolidated subsidiaries included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus comply
in all material respects with the applicable requirements of the 1933 Act and
1934 Act, as applicable, and present fairly the financial position of the
entities purported to be shown thereby (including the Company’s consolidated
subsidiaries) as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified; such financial
statements have been prepared in conformity with generally accepted accounting
principles as applied in the U.S. (“GAAP”) applied on a consistent basis
throughout the periods covered thereby, and the supporting schedules included in
the Registration Statement present fairly the information required to be stated
therein; and the selected financial data and the summary financial information
included or incorporated by reference in the Registration Statement, the General
Disclosure Package and the Prospectus have been derived from the accounting
records of the Company and its consolidated subsidiaries and present fairly the
information shown therein and have been compiled on a basis consistent with that
of the audited financial statements included or incorporated by reference in the
Registration Statement. Except as included therein, no historical or pro forma
financial statements or supporting schedules are required to be included or
incorporated by reference in the Registration Statement, the General Disclosure
Package or the Prospectus under the 1933 Act or the 1934 Act. All disclosures
contained in the Registration Statement, the General Disclosure Package or the
Prospectus regarding “non-GAAP financial measures” (as such term is defined by
the rules and regulations of the Commission) comply in all material respects
with Regulation G of the 1934 Act and Item 10 of Regulation S-K of the 1933 Act,
to the extent applicable.

(h)          No Material Adverse Change in Business. Except as otherwise stated
in the Registration Statement, the General Disclosure Package and the
Prospectus, since the respective dates as of which information is given in the
Registration Statement, the General Disclosure Package or the Prospectus, (A)
there has been no material adverse change in or affecting the properties
described in the Registration Statement, General Disclosure Package and the
Prospectus as owned or leased by the Company (each, a “Property” and
collectively, the “Properties”) or in the business, condition (financial or
otherwise), results of operations, stockholders’ equity, as applicable, earnings
or business affairs of the Company and their direct and indirect subsidiaries
(each a “Subsidiary” and collectively the “Subsidiaries”) as one enterprise,
whether or not arising in the ordinary course of business (a “Material Adverse
Effect”); (B) there have been no transactions entered into by the Company or the
Subsidiaries, other than those in the ordinary course of business, which are
material with respect to the Company and the Subsidiaries considered as one
enterprise, (C) there has been no liability or obligation, direct or contingent
(including off-balance sheet obligations), which is material to the Company and
the Subsidiaries considered as one enterprise, incurred by the Company or any of
the Subsidiaries, except obligations incurred in the ordinary course of
business, and (D) there has been no non-cash distribution of any kind declared,
paid or made by the Company on any class of capital stock or other form of
ownership interests in the Company.

4

 



(i)          Incorporation and Good Standing of the Company. The Company is a
registered bank holding company under the Bank Holding Company Act of 1956, as
amended, and is a corporation duly organized, validly existing and in good
standing under the laws of the State of New Jersey and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or the ownership or leasing of property requires such
qualification, except where the failure to so qualify or be in good standing
does not have, and would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

(j)          Good Standing of the Bank. Peapack-Gladstone Bank (the “Bank”) has
been duly chartered and is validly existing as a state chartered commercial bank
in good standing under the laws of the State of New Jersey, with power and
authority (as a state chartered commercial bank) to own its properties and
conduct its business as described in each of the Registration Statement, the
General Disclosure Package or the Prospectus.

(k)          Significant Subsidiaries. Except as set forth on Schedule 2(k),
none of the Subsidiaries meets the definition of a “significant subsidiary (as
such term is defined in Rule 1-02 of Regulation S-X). Each of the Subsidiaries
set forth on Schedule 2(k) (the “Significant Subsidiaries”) has been duly
organized and is validly existing in good standing under the laws of the
jurisdiction of its organization, with power and authority (corporate and other)
to own, lease and operate its properties and conduct its business as described
in each of the General Disclosure Package and the Prospectus, and has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns, leases
or operates properties or conducts any business so as to require such
qualification, except where the failure to so qualify or be in good standing
does not have, and would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; all of the issued shares of capital
stock of each Significant Subsidiary have been duly authorized and validly
issued and are fully paid and nonassessable and are owned, directly or through
other Subsidiaries of the Company, by the Company, free and clear of any pledge,
lien, encumbrance, or claim.

(l)          Authorization and Description of the Common Stock. The Company has
authorized Common Stock as set forth in each of the General Disclosure Package
and the Prospectus under the caption “Description of Common Stock,” and all of
the outstanding shares of Common Stock of the Company have been duly and validly
authorized and issued, are fully paid and nonassessable, and have been issued in
compliance with federal and state securities laws and conform to the description
of the Common Stock contained in each of the General Disclosure Package and the
Prospectus under the caption “Description of Common Stock”; and no such shares
were issued in violation of the preemptive or similar rights of any security
holder of the Company. The certificates to be used to represent any certificated
Shares are in due and proper form and comply in all material respects with all
applicable legal requirements, the requirements of the charter and bylaws of the
Company and the requirements of the NASDAQ Global Market (the “NASDAQ”).

(m)          Authorization and Description of the Shares. The Shares have been
duly authorized for issuance and sale by the Company through the Agent pursuant
to this Agreement and, when duly executed, authenticated, issued and delivered
against payment therefor as provided herein, will be validly issued, fully paid
and nonassessable. The issuance of Shares is not subject to the preemptive or
other similar rights of any securityholder of the Company. The Shares conform in
all material respects to all statements relating thereto contained in the
Registration Statement, the General Disclosure Package and the Prospectus and
such description conforms in all material respects to the rights set forth in
the instruments defining the same. No holder of Shares will be subject to
personal liability by reason of being such a holder. Any certificates to be used
to evidence the Shares will, at any Delivery Date, be in due and proper form and
will comply in all material respects with all applicable legal requirements, the
requirements of the Certificate of Incorporation and Bylaws of the Company, and
the requirements of the NASDAQ.

5

 



(n)          Authorization and Description of this Agreement. This Agreement has
been duly authorized, executed and delivered by the Company and, when duly
executed and delivered in accordance with its terms by the other parties
thereto, constitutes, as the case may be, a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms. The
Agreement conforms in all material respects to all statements relating thereto
contained in the Registration Statement, the General Disclosure Package and the
Prospectus and such description conforms in all material respects to the terms
set forth in the Agreement.

(o)          Warrants, Options and Registration Rights. Except as disclosed in
the Registration Statement, the General Disclosure Package and the Prospectus
(A) there are no outstanding rights (contractual or otherwise), warrants or
options to acquire, or instruments convertible into or exchangeable for, or
agreements or understandings with respect to the sale or issuance of, any shares
of capital stock of or other equity interest in the Company, other than in the
ordinary course of business, consistent with past practice, under the Company’s
equity compensation programs and (B) no person has the right to require the
Company or any of the Subsidiaries to register any securities for sale under the
1933 Act by reason of the filing of the Registration Statement with the
Commission or the issuance and sale of the Shares.

(p)          Absence of Violations, Defaults and Conflicts. Neither of the
Company nor any of the Subsidiaries is (A) in violation of its certificate of
incorporation or charter, as applicable, by-laws, or other organizational
document, as applicable, (B) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease, hotel
management agreement, franchise agreement or other agreement or instrument to
which the Company or any of the Subsidiaries is a party or by which it or any of
them may be bound or to which any of the Properties or any other properties or
assets of the Company or any of the Subsidiaries is subject (collectively,
“Agreements and Instruments”), except for such defaults that would not, singly
or in the aggregate, result in a Material Adverse Effect, or (C) in violation of
any law, statute, rule, regulation, judgment, order, writ or decree of any
arbitrator, court, governmental body, regulatory body, administrative agency or
other authority, body or agency having jurisdiction over the Company or any of
the Subsidiaries or the Properties or any of their respective other properties,
assets or operations (each, a “Governmental Entity”), except for such violations
that would not, singly or in the aggregate, result in a Material Adverse Effect.

(q)          Issuance and Execution. The issuance and sale of the Shares, the
execution, delivery and performance of this Agreement by the Company and the
consummation of the transactions contemplated hereby and in the Registration
Statement, the General Disclosure Package and the Prospectus and compliance by
the Company with its obligations hereunder have been duly authorized by all
necessary corporate action, as applicable, and, except as disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus, do
not and will not, whether with or without the giving of notice or passage of
time or both, conflict with or constitute a breach of, or default or Repayment
Event (as defined below) under, or result in the creation or imposition of any
lien, charge or encumbrance upon the Properties or any of the Subsidiaries
pursuant to, the Agreements and Instruments except for such conflicts, breaches,
defaults or Repayment Events or liens, charges or encumbrances that would not,
singly or in the aggregate, result in a Material Adverse Effect), nor will such
action result in any violation of (i) the provisions of the articles of
incorporation or charter, as applicable, by-laws or other organizational
document, as applicable, of the Company or any of the Subsidiaries or (ii) any
applicable law, statute, rule, regulation, judgment, order, writ or decree of
any Governmental Entity, except in the case of clause (ii) only, for any such
violation that would not, singly or in the aggregate, result in a Material
Adverse Effect. As used herein, a “Repayment Event” means any event or condition
which gives the holder of any note, debenture or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company or any of the Subsidiaries.

6

 



(r)          Absence of Labor Dispute. No labor dispute with the employees of
the Company or any of the Subsidiaries exists or, to the knowledge of the
Company, is imminent, which, in any such case, would, singly or in the
aggregate, result in a Material Adverse Effect.

(s)          Absence of Proceedings. Except as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus, there is no
action, suit, proceeding, inquiry or investigation pending, or, to the knowledge
of the Company, threatened, against or affecting the Company or any of the
Subsidiaries, which is required to be disclosed in the Registration Statement or
the Prospectus (other than as disclosed therein), or which would, singly or in
the aggregate, result in a Material Adverse Effect, or which would materially
and adversely affect the property or assets of the Company and the Subsidiaries,
taken as a whole, or the consummation of the transactions contemplated in this
Agreement, or the performance by the Company of its obligations hereunder. The
aggregate of all pending legal or governmental proceedings to which the Company
or any of the Subsidiaries is a party or of which any of the Properties or
assets is the subject which are not described in the Registration Statement, the
General Disclosure Package and the Prospectus, including ordinary routine
litigation incidental to the business, would not result in a Material Adverse
Effect.

(t)          Accuracy of Exhibits. There are no contracts or other documents
required to be described in the Prospectus or to be filed as exhibits to the
Registration Statement which have not been described or filed as required.

(u)          Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the Company
of its obligations hereunder or in connection with the offering, issuance or
sale of the Shares hereunder or the consummation of the transactions
contemplated by this Agreement, except such as have been already obtained or as
may be required under the 1933 Act, the rules of the NASDAQ, the securities laws
or real estate syndication laws of any applicable U.S. state or jurisdiction or
the rules of the Financial Industry Regulatory Authority, Inc. (“FINRA”).

(v)          Possession of Licenses and Permits. Except as disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus, the
Company and the Subsidiaries possess such permits, licenses, approvals, consents
and other authorizations (collectively, “Governmental Licenses”) issued by the
appropriate Governmental Entities necessary to conduct the business now operated
by them, except where the failure so to possess would not, singly or in the
aggregate, result in a Material Adverse Effect. The Company and the Subsidiaries
are in compliance with the terms and conditions of all such Governmental
Licenses, except where the failure so to comply would not, singly or in the
aggregate, result in a Material Adverse Effect. All of the Governmental Licenses
are valid and in full force and effect, except when the invalidity of such
Governmental Licenses or the failure of such Governmental Licenses to be in full
force and effect would not, singly or in the aggregate, result in a Material
Adverse Effect. Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, neither the Company nor any of the
Subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such Governmental Licenses which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
result in a Material Adverse Effect.

7

 



(w)          Possession of Intellectual Property. The Company and the
Subsidiaries own or possess, or can acquire on reasonable terms, adequate
patents, patent rights, licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively, “Intellectual
Property”) reasonably necessary, if any, to conduct the business now operated by
them, and neither the Company nor any of the Subsidiaries has received any
notice or is otherwise aware of any infringement of or conflict with asserted
rights of others with respect to any Intellectual Property or of any facts or
circumstances which would render any Intellectual Property invalid or inadequate
to protect the interest of the Company or any of the Subsidiaries therein, and
which infringement or conflict (if the subject of any unfavorable decision,
ruling or finding) or invalidity or inadequacy, singly or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect.

(x)          Environmental Laws. Except as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus and except as would
not, singly or in the aggregate, be reasonably expected to result in a Material
Adverse Effect, (A) none of the Company, any of the Subsidiaries nor any of the
Properties is in violation of any Environmental Laws (as defined below), (B) the
Company, the Subsidiaries, the Related Entities and the Properties have all
permits, authorizations and approvals required under any applicable
Environmental Laws and are each in compliance with their requirements, (C) there
are no now pending or threatened administrative, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of noncompliance or
violation, investigation or proceedings relating to any Environmental Law or
Hazardous Material (as defined below) against the Company or any of the
Subsidiaries or otherwise with regard to the Properties, (D) there are no events
or circumstances that would reasonably be expected to form the basis of an order
for clean-up or remediation, or an action, suit or proceeding by any private
party or governmental body or agency, against or affecting the Properties, the
Company or any of the Subsidiaries relating to Hazardous Materials or any
Environmental Laws, and (E) none of the Properties is included or proposed for
inclusion on the National Priorities List issued pursuant to CERCLA (as defined
below) by the United States Environmental Protection Agency or on any similar
list or inventory issued by any other federal, state or local governmental
authority having or claiming jurisdiction over such properties pursuant to any
other Environmental Laws. As used herein, “Hazardous Material” shall mean any
flammable explosives, radioactive materials, chemicals, pollutants,
contaminants, wastes, hazardous wastes, toxic substances, mold, and any
hazardous material as defined by or regulated under any Environmental Law,
including, without limitation, petroleum or petroleum products, and
asbestos-containing materials. As used herein, “Environmental Law” shall mean
any applicable foreign, federal, state or local law (including statute or common
law), ordinance, rule, regulation or judicial or administrative order, consent
decree or judgment relating to the protection of human health, the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata) or wildlife, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Secs. 9601-9675 (“CERCLA”), the Hazardous Materials
Transportation Act, as amended, 49 U.S.C. Secs. 5101-5127, the Solid Waste
Disposal Act, as amended, 42 U.S.C. Secs. 6901-6992k, the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. Secs. 11001-11050, the Toxic
Substances Control Act, 15 U.S.C. Secs. 2601-2692, the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. Secs. 136-136y, the Clean Air Act, 42
U.S.C. Secs. 7401-7671q, the Clean Water Act (Federal Water Pollution Control
Act), 33 U.S.C. Secs. 1251-1387, and the Safe Drinking Water Act, 42 U.S.C.
Secs. 300f-300j-26, as any of the above statutes may be amended from time to
time, and the regulations promulgated pursuant to any of the foregoing.

(y)          Utilities and Access. To the knowledge of the Company, water,
stormwater, sanitary sewer, electricity, and telephone service are all available
at the property lines of each Property over duly dedicated streets or perpetual
easements of record benefiting the applicable Property. To the knowledge of the
Company, each of the Properties has legal access to public roads and all other
roads necessary for the use of each of the Properties.

8

 



(z)          No Condemnation. The Company has no knowledge of any pending or
threatened condemnation proceedings, zoning change or other proceeding or action
that will materially affect the use or value of any of the Properties.

(aa)          Accounting Controls and Disclosure Controls. The Company maintains
systems of internal control over financial reporting (as defined in Rule 13a-15
and Rule 15d-15 under the 1934 Act) and a system of internal accounting controls
(or operate under the Company’s system of internal accounting controls)
sufficient to provide reasonable assurances that: (A) transactions are executed
in accordance with management’s general or specific authorization; (B)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(C) access to assets is permitted only in accordance with management’s general
or specific authorization; and (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as described in the
Registration Statement, the General Disclosure Package and the Prospectus, since
the date of the Company’s most recent audited financial statements included or
incorporated by reference in the Registration Statement, the General Disclosure
Package and the Prospectus, there has been (1) no material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and (2) no change in the Company’s internal control over financial reporting
that has adversely affected, or is reasonably likely to adversely affect, the
Company’s internal control over financial reporting. The auditors of the Company
and the Audit Committee of the Board of Directors of the Company, have been
advised of: (i) all significant deficiencies and material weaknesses in the
design or operation of internal control over financial reporting that have
adversely affected, or are reasonably likely to adversely affect, the ability of
the Company and the Subsidiaries to record, process, summarize and report
financial information; and (ii) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
internal control over financial reporting of the Company and the Subsidiaries.
The Company and the Subsidiaries have established a system of disclosure
controls and procedures (as defined in Rules 13a-15 and 15d-15 of the 1934 Act)
that are designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
principal financial officer or officers, as appropriate, to allow timely
decisions regarding disclosure.

(bb)          Compliance with Laws. Except as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus, the Company and
its subsidiaries are conducting their respective businesses in compliance with
all statutes, laws, rules, regulations, judgments, decisions, directives, orders
and decrees of the Commission (including, without limitation, the Sarbanes-Oxley
Act of 2002 and the rules and regulations promulgated in connection therewith,
including Section 402 related to loans and Sections 302 and 906 related to
certifications) and any other agency (including, without limitation, all
regulations and orders of, or agreements with, the Board of the Federal Reserve
system and the New Jersey Department of Banking and Insurance) applicable to
them, except where the failure to so comply would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. The Company
is in compliance in all material respects with the applicable rules and
regulations of NASDAQ.

(cc)          Payment of Taxes. All United States federal income tax returns of
the Company and the Subsidiaries required by law to be filed have been filed,
and all taxes shown by such returns or otherwise assessed, which are due and
payable, have been paid, except assessments against which appeals have been or
will be promptly taken and as to which adequate reserves have been provided. The
Company and the Subsidiaries have filed all other tax returns that are required
to have been filed by them pursuant to applicable foreign, state, local or other
law except insofar as the failure to file such returns would not, singly or in
the aggregate, result in a Material Adverse Effect, and all taxes shown by such
returns or otherwise assessed, which are due and payable, have been paid, except
assessments against which appeals have been or will be promptly taken and as to
which adequate reserves have been provided. The charges, accruals and reserves
on the books of the Company and the Subsidiaries in respect of any tax liability
for any years not finally determined are adequate to meet any assessments or
re-assessments for additional tax for any years not finally determined, except
to the extent of any inadequacy that would not, singly or in the aggregate,
result in a Material Adverse Effect.

9

 



(dd)          ERISA. The Company is in compliance in all material respects with
all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”). No “reportable event” (as defined in ERISA) has occurred
with respect to any “pension plan” (as defined in ERISA) for which the Company
would have any liability. The Company has not incurred nor expects to incur
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (ii) Sections 412, 403, 431, 432 or 4971
of the Internal Revenue Code of 1986, as amended (the “Code”). Each “pension
plan” for which the Company would have any liability that is intended to be
qualified under Section 401(a) of the Code is so qualified in all material
respects and nothing has occurred thereunder, whether by action or by failure to
act, which would cause the loss of such qualification, except where the failure
to be so qualified would not, singly or in the aggregate, result in a Material
Adverse Effect.

(ee)          Business Insurance. The Company and the Subsidiaries carry or are
entitled to the benefits of insurance, with financially sound and reputable
insurers, in such amounts and covering such risks as is generally maintained by
companies of established repute engaged in the same or similar business, and all
such insurance is in full force and effect. The Company has no reason to believe
that they or any of the Subsidiaries will not be able to (A) renew, if desired,
its existing insurance coverage as and when such policies expire or (B) obtain
comparable coverage from similar institutions as may be necessary or appropriate
to conduct its business as now conducted and at a cost that would not, singly or
in the aggregate, result in a Material Adverse Effect. Neither the Company nor
any of the Subsidiaries has been denied any insurance coverage which they have
sought or for which they have applied.

(ff)          [Reserved].

(gg)          Investment Company Act. Each of the Company and its Subsidiaries
is not and, after giving effect to the offering and sale of the Shares, and
after receipt of payment for the Shares and the application of such proceeds as
described in each of the General Disclosure Package and the Prospectus, will not
be required, to register as an “investment company” under the Investment Company
Act of 1940, as amended.

(hh)          Absence of Manipulation. Neither the Company nor any of the
Subsidiaries or other affiliates has taken or will take, directly or indirectly,
any action which is designed, or would reasonably be expected, to cause or
result in, or which constitutes, the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of the Shares.

(ii)          Foreign Corrupt Practices Act. Neither the Company nor the
Subsidiaries nor, to the knowledge of the Company or the Subsidiaries, any
director, officer, agent, employee, affiliate or other person acting on behalf
of either of the Company or the Subsidiaries is aware of or has taken any
action, directly or indirectly, that would result in a violation by such persons
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”), including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA. Each of the Company
and the Subsidiaries, and to the knowledge of the Company, its affiliates have
conducted their businesses in material compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

10

 



(jj)          Money Laundering Laws. The operations of each of the Company and
the Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any Governmental Entity (collectively, the “Money
Laundering Laws”). No action, suit or proceeding, to the knowledge of the
Company, inquiry or investigation by or before any Governmental Entity involving
the Company or any of the Subsidiaries with respect to the Money Laundering Laws
is pending and, to the knowledge of the Company, no such action suit,
proceeding, inquiry or investigation is threatened.

(kk)          OFAC. None of the Company, any of the Subsidiaries or, to the
knowledge of the Company, any director, officer, agent, employee, affiliate or
other person acting on behalf of either of the Company or any of the
Subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”). The Company will not directly or indirectly use the proceeds of the
offering of the Shares, or lend, contribute or otherwise make available such
proceeds to any of the Subsidiaries, joint venture partners or other persons,
for the purpose of financing the activities of any person currently subject to
any U.S. sanctions administered by OFAC.

(ll)          Statistical and Market-Related Data. Any statistical and market
related data included in the Registration Statement, the General Disclosure
Package or the Prospectus are based on or derived from sources that the Company
believes to be reliable and accurate in all material respects.

(mm)          Approval of Listing. The Shares have been approved for listing for
quotation on the NASDAQ, subject to official notice of issuance.

(nn)          Distributions. Except as prohibited by law or as disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus,
neither the Company nor any Subsidiary thereof is prohibited, directly or
indirectly, from making any distributions to its respective shareholders, from
making any other distribution on any of its equity interests or from repaying
any loans or advances made by the Company or any of the Subsidiaries.

(oo)          Finder’s Fees. Except as disclosed in the Prospectus, the Company
have not incurred any liability for any finder’s fees or similar payments in
connection with the transactions contemplated in this Agreement, except as may
otherwise exist with respect to the Agent pursuant to this Agreement.

(pp)          Certain Relationships. No relationship, direct or indirect, exists
between or among either of the Company or any Subsidiary on the one hand, and
the directors, officers, stockholders, customers or suppliers of the Company or
any Subsidiary, on the other, that is required by the 1933 Act to be described
in each of the General Disclosure Package and the Prospectus or by the rules and
regulations of the Commission thereunder and that is not so described.

11

 



(qq)          [Reserved].

(rr)          Accurate Disclosure in the Prospectus. The statements in the
Prospectus under the headings “Prospectus Supplement Summary,” “Description of
Common Stock,” and “Plan of Distribution,” insofar as such statements summarize
legal matters, agreements, documents or proceedings discussed therein, are
accurate and fair summaries of such legal matters, agreements, documents or
proceedings in all material respects.

(ss)          Material Lending or Other Relationship. Except as described in the
Prospectus, the Company (A) has no material lending or other relationship with
any bank or lending affiliate of the Agent or (B) does not intend to use any of
the proceeds from the sale of the Shares hereunder to repay any outstanding debt
owed to any affiliate of the Agent.

(tt)          Off-Balance Sheet Transactions. Except as described in each of the
General Disclosure Package and the Prospectus, there are no material off-balance
sheet transactions, arrangements, obligations (including contingent
obligations), or any other relationships with unconsolidated entities or other
persons, that may reasonably be expected to have a material current or future
effect on the Company’s financial condition, changes in financial condition,
results of operations, liquidity, capital expenditures, capital resources or
significant components of revenues or expenses.

(uu)          Forward-Looking Statements. The information contained in the
Registration Statement, the Prospectus and any Issuer Free Writing Prospectus
that constitutes “forward-looking” information within the meaning of Section 27A
of the 1933 Act and Section 21E of the 1934 Act were made by the Company on a
reasonable basis and reflect the Company’s good faith belief or estimate of the
matters described therein.

(vv)          Certificates. Any certificate signed by any officer of the Company
and delivered to the Agent or counsel for the Agent in connection with the sale
of the Shares contemplated hereby shall be deemed a representation and warranty
by the Company to the Agent and shall be deemed to be a part of this Section 2
and incorporated herein by this reference.

(ww)          [Reserved].

(xx)          Deposit Accounts. The deposit accounts of the Bank are insured up
to the applicable limits by the Federal Deposit Insurance Corporation (the
“FDIC”).

(yy)          Bank Regulatory Matters. Except as described in the Prospectus,
neither the Company nor any of its Subsidiaries is subject or is party to, or
has received any notice or advice that any of them may become subject or party
to any investigation with respect to, any corrective, suspension or
cease-and-desist order, agreement, consent agreement, memorandum of
understanding or other regulatory enforcement action, proceeding or order with
or by, or is a party to any commitment letter or similar undertaking to, or is
subject to any directive by, or has been a recipient of any supervisory letter
(including, without limitation, any notification from the Federal Reserve Board
(the “FRB”) of a proposal to increase the minimum capital requirements of the
Company or any of its subsidiaries, pursuant to the FRB’s authority under 12
U.S.C. 3907(a)(2)) from, or has adopted any board resolutions at the request of,
any other agency that currently relates to or restricts in any material respect
the conduct of their business or that in any manner relates to their capital
adequacy, credit policies or management (each, a “Regulatory Agreement”), nor
has the Company or any of its subsidiaries been advised by any other agency that
it is considering issuing or requesting any such Regulatory Agreement. There is
no unresolved violation, criticism or exception by any other agency with respect
to any report or statement relating to any examinations of the Company or any of
its subsidiaries which, in the reasonable judgment of the Company, is expected
to result in a Material Adverse Effect. The application of the proceeds received
by the Company from the issuance, sale and delivery of the Securities as
described in the Registration Statement, and the Prospectus, will not violate
Regulation T, U or X of the Board of the Federal Reserve System or any other
regulation of such Board.

12

 



(zz)          No Other Materials. The Company has not distributed and, prior to
the later to occur of (i) the Applicable Time and (ii) completion of the
distribution of the Shares, will not distribute any prospectus (as such term is
defined in the 1933 Act and the rules and regulations promulgated by the
Commission thereunder) in connection with the offering and sale of the Shares
other than the Registration Statement, the General Disclosure Package, and the
Prospectus or other materials, if any, permitted by the 1933 Act or by the rules
and regulations promulgated by the Commission thereunder and approved by the
Agent.

(aaa)          Reportable Transactions. Neither the Company nor any of the
Subsidiaries has participated in any reportable transaction, as defined in
Treasury Regulation Section 1.6011-4(b)(1).

(bbb)          Outstanding Voting Stock. As of the close of trading on NASDAQ on
the Trading Day (as defined in Section 3(b) below) immediately prior to the date
of this Agreement, the aggregate market value of the outstanding voting stock of
the Company held by persons other than affiliates (as defined in Rule 405 of the
1933 Act) of the Company was equal to approximately $143,813,424.

(ccc)          Affiliation with FINRA Member Firm. Except as disclosed to the
Dealer Manager, no officer or director of the Company, nor, to the knowledge of
the Company, any record or beneficial owner of 5% or more of the Company's
securities, is associated or affiliated (directly or indirectly) with any firm
that is a member of FINRA.

3.             (a)          On the basis of the representations, warranties and
agreements herein contained and subject to the terms and conditions set forth
herein, upon the Agent’s acceptance of the terms of a Placement Notice (as
defined in Section 3(b) below) or such other instructions provided by the
Company to the Agent pursuant to Section 3(b) or upon receipt by the Agent of an
Acceptance (as defined in Section 3(c) below), as the case may be, and unless
the sale of the Placement Shares (as defined in Section 3(b) below) as described
therein has been declined, suspended or otherwise terminated in accordance with
the terms of this Agreement, the Company agrees to issue and sell through the
Agent, as sales agent, and the Agent agrees, subject to the limitations and
provisions in this Section 3 or as may otherwise be agreed to between the
parties from time to time, to use its commercially reasonable efforts consistent
with its normal trading and sales practices to sell as sales agent for the
Company, the Shares. Sales of the Shares, if any, through the Agent acting as
sales agent will be made by means of ordinary brokers’ transactions or otherwise
at market prices prevailing at the time of sale, at prices related to prevailing
market prices or at negotiated prices.

(b)          The Shares are to be sold on a daily basis or otherwise as shall be
agreed to by the Company and the Agent on any day that is a trading day for the
NASDAQ (other than a day on which NASDAQ is scheduled to close prior to its
regular weekday closing time) (each, a “Trading Day”), and the Company has
instructed the Agent to make such sales. Prior to the commencement of the
offering, when the Company wishes to issue and sell the Shares hereunder, it
will notify the Agent at least one or five (as applicable) “business days,” as
defined in Rule 100 of Regulation M (a “Regulation M Business Day”), prior to
the Trading Day on which sales are desired to commence by e-mail notice (or
other method mutually agreed to in writing by the parties) containing the
parameters in accordance with which it desires the Shares to be sold, which
shall at a minimum include the number of Shares desired to be issued (the
“Placement Shares”), a form of which containing such minimum sales parameters
necessary is attached hereto as Annex I (a “Placement Notice”). The Placement
Notice shall originate from any of the individuals from the Company set forth on
Schedule I (with a copy to each of the other individuals from the Company listed
on such schedule), and shall be addressed to each of the individuals from the
Agent as shall be set forth in a written notice from the Agent to the Company
from time to time. On any Trading Day that the Company wishes to issue and sell
the Shares hereunder (each, a “Placement”), the Company may instruct the Agent
by telephone (confirmed promptly by telecopy or email, which confirmation will
be promptly acknowledged by the Agent), or such other method mutually agreed to
in writing by the parties, as to the maximum number of Shares to be sold by the
Agent on such day (in any event not in excess of the number available for sale
under the Prospectus and the currently effective Registration Statement) and the
minimum price per Share at which such Shares may be sold. For purposes of this
Agreement, whenever a party is required to take action or refrain from taking
action one or five Regulation M Business Days prior to a particular date, the
determination as to whether the applicable period shall be one or five
Regulation M Business Days will depend on whether, at the particular time in
question, the applicable “restricted period,” as defined in Rule 100 of
Regulation M, for the Shares is one or five Regulation M Business Days.

13

 



(c)          If the Agent wishes to accept such proposed terms included in the
Placement Notice (which it may decline to do for any reason in its sole
discretion) or, following discussion with the Company, wishes to accept amended
terms, the Agent will, prior to 4:30 p.m. (New York City Time) on the business
day following the business day on which such Placement Notice is delivered to
the Agent, issue to the Company a notice by e-mail (or other method mutually
agreed to in writing by the parties) addressed to all of the individuals from
the Company and Agent set forth on Schedule I) setting forth the terms that the
Agent is willing to accept. Where the terms provided in the Placement Notice are
amended as provided for in the immediately preceding sentence, such terms will
not be binding on the Company or the Agent until the Company delivers to the
Agent an acceptance by e-mail (or other method mutually agreed to in writing by
the parties) of all of the terms of such Placement Notice, as amended (the
“Acceptance”), which e-mail shall be addressed to all of the individuals from
the Company and the Agent set forth on Schedule I. The Placement Notice (as
amended by the corresponding Acceptance, if applicable) shall be effective upon
receipt by the Company of the Agent’s acceptance of the terms of the Placement
Notice or upon receipt by the Agent of the Company’s Acceptance, as the case may
be, unless and until (i) the entire amount of the Placement Shares set forth in
the Placement Notice has been sold, (ii) the Company issues a subsequent
Placement Notice with parameters superseding those on the earlier dated
Placement Notice, (iii) this Agreement has been terminated under the provisions
of Section 10 or (iv) either party shall have suspended the sale of the
Placement Shares in accordance with the terms of this Agreement. It is expressly
acknowledged and agreed that neither the Company nor the Agent will have any
obligation whatsoever with respect to a Placement or any Placement Shares unless
and until the Company delivers a Placement Notice to the Agent and either (x)
the Agent accepts the terms of such Placement Notice or (y) where the terms of
such Placement Notice are amended, the Company accepts such amended terms by
means of an Acceptance pursuant to the terms set forth above, and then only upon
the terms specified in the Placement Notice (as amended by the corresponding
Acceptance, if applicable) and herein. In the event of a conflict between the
terms of this Agreement and the terms of a Placement Notice (as amended by the
corresponding Acceptance, if applicable), the terms of the Placement Notice (as
amended by the corresponding Acceptance, if applicable) will control.

(d)          Notwithstanding the foregoing, the Company shall not authorize the
issuance and sale of, and the Agent shall not be obligated to use its
commercially reasonable efforts to sell, any Shares (i) at a price lower than
the minimum price therefor authorized from time to time, or (ii) in a number in
excess of the aggregate number of shares or gross sale price of Shares
authorized from time to time to be issued and sold under this Agreement, in each
case, by the Company’s board of directors (the “Board”) or a duly authorized
committee or subcommittee thereof (the “Designated Subcommittee”), and notified
to the Agent in writing. In addition, the Company or the Agent may, upon notice
to the other party hereto by telephone (confirmed promptly by e-mail to those
individuals specified on Schedule I), suspend or terminate the offering of the
Shares for any reason and at any time; provided, however, that such suspension
or termination shall not affect or impair the parties’ respective obligations
with respect to the Shares sold hereunder or which an investor has agreed to
purchase but which have not been delivered by the Company and paid for by such
investor as contemplated hereby, prior to the giving of such notice.

14

 



(e)          Under no circumstances shall the aggregate gross sale price or
number of Shares sold pursuant to this Agreement exceed the aggregate gross sale
price or number of shares, as the case may be, of Common Stock (i) set forth in
paragraph 1 of this Agreement, (ii) available for issuance under the Prospectus
and the then currently effective Registration Statement or (iii) authorized from
time to time to be issued and sold under this Agreement by the Board or the
Designated Subcommittee and notified to the Agent in writing. In addition, under
no circumstances shall any Shares be sold at a price lower than the minimum
price therefor authorized from time to time by the Board or the Designated
Subcommittee and notified to the Agent in writing. Notwithstanding anything to
the contrary contained herein (other than the following sentence), the parties
hereto agree that compliance with the limitations set forth in this Section 3(e)
regarding the aggregate offering price of the Shares issued and sold under this
Agreement shall be the sole responsibility of the Company, and the Agent shall
have no obligation in connection with such compliance. The Agent covenants and
agrees not to make any sales of the Shares on behalf of the Company other than
as permitted by the terms of this Agreement.

(f)          Subject to the terms of the Placement Notice (as amended by the
corresponding Acceptance, if applicable) or such other instructions provided by
the Company to the Agent pursuant to Section 3(b), the Agent may sell Placement
Shares by any method permitted by law deemed to be an “at the market” offering
as defined in Rule 415 of the 1933 Act, including without limitation sales made
directly on the NASDAQ, on any other existing trading market for the Common
Stock or to or through a market maker. Subject to the terms of the Placement
Notice (as amended by the corresponding Acceptance, if applicable) or such other
instruction provided by the Company to the Agent pursuant to Section 3(b), the
Agent may also sell Placement Shares by any other method permitted by law,
including but not limited to privately negotiated transactions subject to the
prior written approval of the Company. Notwithstanding anything to the contrary
herein and for a period of time beginning one or five Regulation M Business
Days, as applicable, prior to the time when the first sale pursuant to a
Placement Notice occurs and continuing through the time such Placement Notice is
in effect, the Agent agrees that in no event will it or any of its affiliates
engage in any market making, stabilization or other market or trading activity
with regard to the Shares if such activity would be prohibited under Regulation
M or other anti-manipulation rules under the 1933 Act or the 1934 Act.

(g)          The compensation payable to the Agent for sales of Shares shall be
equal to 2.85% of the gross sales price of the Shares; provided, however, that
such rate of compensation shall not apply when the Agent acts pursuant to a
Terms Agreement, provided further, that in no event shall the compensation
payable to the Agent exceed 8.0% of the gross sales price of the Shares. The
remaining proceeds, after further deduction for any transaction fees, transfer
taxes or other similar fees, taxes or charges imposed by any federal, state,
local or other governmental, regulatory or self-regulatory organization in
respect of such sales, shall constitute the net proceeds to the Company for such
Shares (the “Net Proceeds”). The Agent shall notify the Company as promptly as
practicable if any deduction described in the preceding sentence will be
required.

(h)          The Agent shall provide written confirmation (which may be by
e-mail) to the Company following the close of trading on the NASDAQ each day on
which Shares are sold under this Agreement setting forth the number of Shares
sold on such day, the gross sales prices of the Shares, the Net Proceeds to the
Company and the compensation payable by the Company to the Agent under this
Agreement with respect to such sales.

15

 



(i)          Settlement for sales of Shares will occur on the third business day
that is also a Trading Day following the trade date on which such sales are
made, unless another date shall be agreed to by the Company and the Agent (each
such day, a “Delivery Date”). On each Delivery Date, the Shares sold through the
Agent for settlement on such date shall be delivered by the Company to the Agent
against payment of the Net Proceeds from the sale of such Shares. Settlement for
all Shares shall be effected by book-entry delivery of Shares to the Agent’s
account at The Depository Trust Company against payment by the Agent of the Net
Proceeds from the sale of such Shares in same day funds delivered to an account
designated by the Company. If the Company or its transfer agent (if applicable)
shall default on its obligation to deliver Shares on any Delivery Date, the
Company shall (A) indemnify and hold the Agent harmless against any loss, claim
or damage arising from or as a result of such default by the Company and (B) pay
the Agent any commission to which it would otherwise be entitled absent such
default. If the Agent breaches this Agreement by failing to deliver the
applicable Net Proceeds on any Delivery Date for Shares delivered by the
Company, the Agent will pay the Company interest based on the effective
overnight federal funds rate until such proceeds, together with such interest,
have been fully paid.

(j)          The Company agrees that any offer to sell, any solicitation of an
offer to buy, or any sales of Shares or any other equity security of the Company
shall only be effected by or through the Agent, from the period beginning one or
five Regulation M Business Days, as applicable, prior to the time when the first
sale pursuant to a Placement Notice occurs and continuing through the time such
Placement Notice is in effect; provided, however, that the foregoing limitation
shall not apply to (i) exercise of any option, warrant, right, unit or any
conversion privilege set forth in the instrument governing such security or any
other security of the Company or the Subsidiaries (ii) sales solely to employees
or security holders of the Company or the Subsidiaries, or to a trustee or other
person acquiring such securities for the accounts of such persons; or (iii)
sales by the private wealth management division of the Bank in non-discretionary
transactions.

(k)          The Company consents to the Agent trading in the Common Stock for
the Agent’s own account and for the account of its clients at the same time as
sales of the Shares occur pursuant to this Agreement or pursuant to a Terms
Agreement.

(l)          The Company acknowledges and agrees that (i) there can be no
assurance that the Agent will be successful in selling the Shares, (ii) the
Agent may not solicit any offers to buy the Shares, (iii) the Agent will incur
no liability or obligation to the Company or any other person or entity if it
does not sell the Shares for any reason other than a failure by the Agent to use
its commercially reasonable efforts consistent with its normal trading and sales
practices to sell such Shares as required under this Section 3, subject to the
limitations and provisions in this Section 3 or as may otherwise be agreed to
between the parties from time to time and (iv) the Agent shall be under no
obligation to purchase Shares on a principal basis pursuant to this Agreement,
except as otherwise agreed by the Agent and the Company in a Terms Agreement.

(m)          At each Applicable Time, each Delivery Date, each Representation
Date, the Company shall be deemed to have affirmed each representation,
warranty, covenant and other agreement contained in this Agreement.

4.            Alternative Arrangements.

(a)          If the Company wishes to issue and sell the Shares other than as
set forth in Section 3 of this Agreement (an “Alternative Placement”), it will
notify the Agent of the proposed terms of such Alternative Placement. If the
Agent, acting as principal or agent, wishes to accept such proposed terms (which
it may decline to do for any reason in its sole discretion) or, following
discussions with the Company wishes to accept amended terms, the Agent and the
Company will enter into a Terms Agreement, setting forth the terms of such
Alternative Placement.

16

 



(b)          The terms set forth in a Terms Agreement will not be binding on the
Company or the Agent unless and until the Company and the Agent have each
executed such Terms Agreement accepting all of the terms of such Terms
Agreement. In the event of a conflict between the terms of this Agreement and
the terms of a Terms Agreement, the terms of such Terms Agreement will control.

5.            Notwithstanding any other provision of this Agreement, (i) the
Company shall not offer or sell, or request the offer or sale of, any Shares,
(ii) the Company, by notice to the Agent given by telephone (confirmed promptly
by e-mail), shall cancel any instructions for the offer or sale of Shares, and
(iii) the Agent shall not be obligated to offer or sell any Shares, (x) unless
otherwise agreed to in writing by the parties hereto (which agreement may be
contained in a Placement Notice or in such other instructions provided by the
Company to the Agent pursuant to Section 3(b)) during any period in which the
Company’s insider trading policy, as it exists on the date of this Agreement,
would prohibit the purchases or sales of the Company’s Common Stock by its
officers or directors, or (y) at any time or during any period that the Company
is in possession of material non-public information. For purposes of this
Section 5, references to “twenty-four (24) hours” shall exclude any hours in a
day that is not a business day.

6.            The Company agrees with the Agent as follows:

(a)          The Company will prepare the Prospectus in a form approved by the
Agent and file such Prospectus pursuant to Rule 424(b) under the 1933 Act on or
prior to the date that is one business day following the date hereof unless
otherwise agreed to by the Agent and will make no further amendment or any
supplement to the Registration Statement or Prospectus (other than through any
documents incorporated therein by reference) which shall be reasonably
disapproved by the Agent promptly after reasonable notice thereof; to advise the
Agent, promptly after it receives notice thereof, of the time when any amendment
to the Registration Statement has been filed or becomes effective or any
supplement to the Prospectus or any amended Prospectus has been filed and during
the Prospectus Delivery Period (defined as such period of time after the first
date of the public offering of the Shares as in the opinion of counsel for the
Agent a prospectus relating to the Shares is required by law to be delivered (or
required to be delivered but for Rule 172 under the 1933 Act) in connection with
sales of the Shares) to furnish the Agent with copies thereof; to advise the
Agent, promptly after it receives notice thereof, of the issuance by the
Commission of any stop order or of any order preventing or suspending the use of
any Issuer Free Writing Prospectus or Prospectus, of the suspension of the
qualification of the Shares for offering or sale in any jurisdiction, of the
initiation or threatening of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the Registration
Statement, any Issuer Free Writing Prospectus or Prospectus or for additional
information; and, in the event of the issuance of any stop order or of any order
preventing or suspending the use of any Issuer Free Writing Prospectus or
Prospectus or suspending any such qualification, promptly to use its
commercially reasonable efforts to obtain the withdrawal of such order.

(b)          The Company will, during any period when the delivery of a
prospectus is required in connection with the offering or sale of Shares
(including, without limitation, pursuant to Rule 173(d) of the 1933 Act), if any
event shall have occurred as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or,
if for any other reason it shall be necessary to amend or supplement the
Prospectus (including, without limitation, any document incorporated by
reference therein) in order to comply with the 1933 Act or the 1934 Act, notify
the Agent and, upon its request, file such document and prepare and furnish
without charge to the Agent as many copies as the Agent may from time to time
reasonably request of an amended or supplemented Prospectus (or incorporated
document, as the case may be) that will correct such statement or omission or
effect such compliance. Upon such notification, the Agent will cease selling the
Shares on the Company’s behalf pursuant to this Agreement and suspend the use of
the Prospectus until such amendment or supplement is filed; provided, however,
that such suspension or termination shall not affect or impair the parties’
respective obligations with respect to the Shares sold hereunder or which an
investor has agreed to purchase but which has not been delivered by the Company
and paid for by such investor as contemplated hereby, prior to the giving of
such notice.

17

 



(c)          The Company represents and agrees that, unless it obtains the prior
written consent of the Agent, and the Agent represents and agrees that, unless
it obtains the prior written consent of the Company, it has not made and will
not make any offer relating to the Shares that would constitute an “issuer free
writing prospectus,” as defined in Rule 433 under the 1933 Act, or that would
otherwise constitute a “free writing prospectus,” as defined in Rule 405 under
the 1933 Act, required to be filed with the Commission. Any such free writing
prospectus consented to by the Company and the Agent is hereinafter referred to
as a “Permitted Free Writing Prospectus.” The Company represents that it has
treated or agrees that it will treat each Permitted Free Writing Prospectus as
an “issuer free writing prospectus,” as defined in Rule 433, and has complied
and will comply with the requirements of Rule 433 applicable to any Permitted
Free Writing Prospectus, including timely filing with the Commission where
required, legending and record keeping. The Company represents that it has
satisfied the conditions in Rule 433 to avoid a requirement to file with the
Commission any electronic road show.

(d)          Promptly from time to time to take such action as the Agent may
reasonably request to qualify the Shares for offering and sale under the
securities laws of such jurisdictions as the Agent may request and to comply
with such laws so as to permit the continuance of sales and dealings therein in
such jurisdictions for as long as may be necessary to complete the distribution
of the Shares, provided that in connection therewith the Company shall not be
required to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction.

(e)          During the period in which a prospectus is required to be delivered
under the 1933 Act or the 1934 Act in connection with any sale of Shares
(including, without limitation, pursuant to Rule 173(d) of the 1933 Act), to
furnish the Agent with copies of the Prospectus or a supplement to the
Prospectus in New York City in such quantities as the Agent may from time to
time reasonably request.

(f)          [Reserved].

(g)          [Reserved].

(h)          [Reserved].

(i)          To use the net proceeds received by it from the sale of the Shares
pursuant to this Agreement in substantially the manner specified in each of the
General Disclosure Package and the Prospectus under the caption “Use of
Proceeds”.

(j)          To use its reasonable best efforts to list for quotation the Shares
on the NASDAQ.

(k)          To file with the Commission such information on Form 10-K or Form
10-Q as may be required by Rule 463 under the 1933 Act.

18

 



(l)          To comply, and to use its reasonable best efforts to cause the
Company’s directors and officers, in their capacities as such, to comply, in all
material respects, with all effective applicable provisions of the
Sarbanes-Oxley Act and the rules and regulations thereunder.

(m)          The Company will reasonably cooperate on a timely basis with any
reasonable due diligence request from, or review conducted by, the Agent or its
counsel from time to time in connection with the transactions contemplated
hereby, including, without limitation, and upon reasonable notice, providing
information and making available documents and appropriate corporate officers,
during regular business hours and at the Company’s principal offices and/or by
telephone, as the Agent or its counsel may reasonably request (each such
process, a “Due Diligence Process”).

(n)          Upon commencement of the offering of Shares under this Agreement,
promptly after each (i) date the Registration Statement or the Prospectus shall
be amended or supplemented (other than (1) by an amendment or supplement
providing solely for the determination of the terms of the Shares, (2) in
connection with the filing of any report or other document under Section 13, 14
or 15(d) of the 1934 Act or (3) by a prospectus supplement relating to the
offering of other securities (including, without limitation, other shares of
Common Stock)) (each such date, a “Registration Statement Amendment Date”), (ii)
date on which the Company shall file (x) an Annual Report on Form 10-K,
Quarterly Report on Form 10-Q or a Current Report on Form 8-K on which the
Company shall publicly announce its earnings, revenues or other results of
operations (an “Earnings 8-K”) or (y) an amendment to any such document (each
such date, a “Company Periodic Report Date”) and, (iii) reasonable request by
the Agent; provided, that such request follows a Due Diligence Process (each
date of any such request, a “Supplemental Request Date”) (each of the date of
the commencement of the offering of Shares under this Agreement and each
Registration Statement Amendment Date, Company Periodic Report Date and
Supplemental Request Date is hereinafter referred to as a “Representation
Date”), the Company will furnish or cause to be furnished to the Agent (with a
copy to counsel to the Agent) a certificate dated such Representation Date (or,
in the case of an amendment or supplement to the Registration Statement or the
Prospectus (including, without limitation, by the filing of an Annual Report on
Form 10-K, Quarterly Report on Form 10-Q or Earnings 8-K or any amendment
thereto), the date of the effectiveness of such amendment to the Registration
Statement or the date of filing with the Commission of such supplement or any
such Form 10-K, Form 10-Q, Earnings 8-K or amendment thereto, as the case may
be), in a form reasonably satisfactory to the Agent to the effect that the
statements contained in the certificate referred to in Section 8(j) of this
Agreement which was last furnished to the Agent are true and correct as of the
date of such certificate as though made at and as of the date of such
certificate (except that such statements shall be deemed to relate to the
Registration Statement, the Prospectus and the General Disclosure Package as
amended and supplemented to the date of such certificate) or, in lieu of such
certificate, a certificate of the same tenor as the certificate referred to in
Section 8(j), but modified as necessary to relate to the Registration Statement,
the Prospectus and the General Disclosure Package as amended and supplemented to
the date of such certificate. As used in this paragraph, to the extent there
shall be an Applicable Time on or following the applicable Representation Date,
“promptly” shall be deemed to be on or prior to the next succeeding Applicable
Time.

(o)          Upon commencement of the offering of Shares under this Agreement,
and promptly after each other Representation Date, the Company will furnish or
cause to be furnished to the Agent (with a copy to counsel to the Agent), unless
the Agent otherwise agrees in writing, the written opinion and letter of counsel
to the Company, dated such Representation Date (or, in the case of an amendment
or supplement to the Registration Statement or the Prospectus (including,
without limitation, by the filing of an Annual Report on Form 10-K or Quarterly
Report on Form 10-Q or any amendment thereto), the date of the effectiveness of
such amendment to the Registration Statement or the date of filing with the
Commission of such supplement or any such Form 10-K, Form 10-Q or amendment
thereto, as the case may be), in a form and substance reasonably satisfactory to
the Agent and its counsel, of the same tenor as the opinions and letters
referred to in Section 8(c) of this Agreement, but modified as necessary to
relate to the Registration Statement, the Prospectus and the General Disclosure
Package as amended and supplemented to the date of such opinion and letter or,
in lieu of such opinion and letter, counsel last furnishing any such opinion and
letter to the Agent shall furnish the Agent with a letter substantially to the
effect that the Agent may rely on such counsel’s last opinion and letter to the
same extent as though each were dated the date of such letter authorizing
reliance (except that statements in such last opinion and letter shall be deemed
to relate to the Registration Statement, the Prospectus and the General
Disclosure Package as amended and supplemented to the date of such letter
authorizing reliance). As used in this paragraph, to the extent there shall be
an Applicable Time on or following the applicable Representation Date,
“promptly” shall be deemed to be on or prior to the next succeeding Applicable
Time. Solely for the purposes of this paragraph, the term “Representation Date”
shall not include the date of filing of any Earnings 8-K or any amendment
thereto.

19

 



(p)          Upon commencement of the offering of Shares under this Agreement,
and promptly after each other Representation Date, the Company will cause Crowe
Horwath LLP, or other independent accountants reasonably satisfactory to the
Agent, to furnish to the Agent (with a copy to counsel to the Agent), unless the
Agent otherwise agrees in writing, a letter, dated such Representation Date (or,
in the case of an amendment or supplement to the Registration Statement or the
Prospectus (including, without limitation, by the filing of an Annual Report on
Form 10-K, Quarterly Report on Form 10-Q, Earnings 8-K or any amendment
thereto), the date of the effectiveness of such amendment to the Registration
Statement or the date of filing with the Commission of such supplement or any
such Form 10-K, Form 10-Q, Earnings 8-K or any amendment thereto, as the case
may be), in form reasonably satisfactory to the Agent and its counsel, of the
same tenor as the letter referred to in Section 8(e) hereof, but modified as
necessary to relate to the Registration Statement, the Prospectus and the
General Disclosure Package as amended and supplemented to the date of such
letter. As used in this paragraph, to the extent there shall be an Applicable
Time on or following the applicable Representation Date, “promptly” shall be
deemed to be on or prior to the next succeeding Applicable Time.

(q)          The Company will not, and will cause the Subsidiaries not to, and
use reasonable efforts to cause its affiliates and any person acting on their
behalf not to, directly or indirectly, (i) take any action designed to or that
has constituted or that reasonably would be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company or
(ii) sell, bid for or purchase the Shares to be issued and sold pursuant to this
Agreement, or pay anyone any compensation for soliciting purchases of the Shares
to be issued and sold pursuant to this Agreement other than the Agent.

(r)          During the pendency of any Placement Notice (as amended by the
corresponding Acceptance, if applicable) given hereunder, (i) the Company shall
provide the Agent notice no less than one or five Regulation M Business Days, as
applicable, before it or any of the Subsidiaries or any person acting on their
behalf, directly or indirectly, offers to sell, contracts to sell, sells, grants
any option to sell or otherwise disposes of any Common Stock (other than
Placement Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire Common Stock; provided, that no such restriction
shall apply in connection with (1) the issuance, grant or sale of Common Stock,
options to purchase Common Stock or Common Stock issuable upon the exercise of
options or other equity awards pursuant to any stock option, stock bonus or
other stock or compensatory plan or arrangement described in the Prospectus (the
“Equity Plans”), (2) the issuance or sale of Common Stock pursuant to any
dividend reinvestment plan that the Company may adopt from time to time,
provided the implementation of such is disclosed to the Agent in advance; (ii)
the Company shall not, and shall cause any affiliated purchasers (as defined in
Rule 100 of Regulation M) of the Company to not, bid for, purchase or induce any
other persons to bid for or purchase Shares; and (iii) the Company shall provide
the Agent notice no less than one or five Regulation M Business Days, as
applicable, before it or any of the Subsidiaries or affiliates or any person
acting on their behalf engages in any special selling efforts or selling methods
with regard to Shares, including but not limited to presenting at any investor
conference or other similar meeting where potential investors may be present.

20

 



(s)          During the period beginning on the date hereof and ending on the
later of the fifth anniversary of the Applicable Time or the date on which the
Agent receives full payment in satisfaction of any claim for indemnification or
contribution to which they may be entitled pursuant to Section 9 of this
Agreement, the Company shall not, without the prior written consent of the Agent
(which consent shall not be unreasonably withheld, conditioned or delayed), take
or permit to be taken any action that could result in the Common Stock becoming
subject to any security interest, mortgage, pledge, lien or encumbrance;
provided, however, that this covenant shall be null and void if any federal or
state agency having jurisdiction over the Company, by regulation, policy
statement or interpretive release or by written order or written advice
addressed to the Company and specifically addressing the provisions of Section 9
hereof, permits indemnification of the Agent by the Company as contemplated by
such provisions.

(t)          Until completion of the distribution of the Shares, the Company
will file all documents required to be filed with the Commission pursuant to the
1934 Act within the time periods required by the 1934 Act and the rules and
regulations of the Commission thereunder.

7.            The Company covenants and agrees with the Agent that the Company
will pay or cause to be paid the following: (i) the reasonable out-of-pocket
expenses incurred by the Agent in connection with the transactions contemplated
hereby (regardless of whether the sale of the Shares is consummated other than
(a) as a result of the refusal by the Agent to place the shares, (b) the Agent’s
termination of the Agreement without cause, or (iii) the Company’s termination
of this Agreement upon the breach by the Agent), including, without limitation,
disbursements, fees and expenses of the Agent’s counsel, reasonably incurred (up
to a maximum of $125,000), and travel expenses; (ii) the fees, disbursements and
expenses of the Company’s counsel and accountants in connection with the
registration of the Shares under the 1933 Act and all other expenses in
connection with the preparation, printing and filing of the Registration
Statement, any Permitted Free Writing Prospectus and the Prospectus and
amendments and supplements thereto and the mailing and delivering of copies
thereof to the Agent; (iii) the cost of printing or producing this Agreement,
any Blue Sky memorandum, closing documents (including any compilations thereof)
and any other documents in connection with the offering, purchase, sale and
delivery of the Shares; (iv) all expenses in connection with the qualification
of the Shares for offering and sale under state securities laws as provided in
Section 6(d) hereof, including the fees and disbursements of counsel for the
Agent in connection with such qualification and in connection with any Blue Sky
memorandum (v) all fees and expenses in connection with listing the Shares on
NASDAQ; (vi) the filing fees incident to, and the fees and disbursements of
counsel for the Agent in connection with, securing any required review by FINRA
of the terms of the sale of the Shares; (vii) the cost of preparing stock
certificates; (viii) the cost and charges of any transfer agent or registrar;
and (ix) all other costs and expenses incident to the performance of its
obligations hereunder which are not otherwise specifically provided for in this
Section.

8.            The obligations of the Agent hereunder shall be subject, in its
sole discretion, to the condition that all representations and warranties and
other statements of the Company herein or in certificates of any officer of the
Company delivered pursuant to the provisions hereof are true and correct as of
the time of the execution of this Agreement, and as of each Representation Date,
Applicable Time and Delivery Date, to the condition that the Company shall have
performed all of its obligations hereunder theretofore to be performed, and the
following additional conditions:

21

 



(a)          The Prospectus shall have been filed with the Commission pursuant
to Rule 424(b) under the 1933 Act on or prior to the date hereof and the Company
shall have complied with all other requirements applicable to the Prospectus or
any supplement thereto under Rule 424(b) (without giving effect to Rule
424(b)(8)). The Company shall have complied with all filing requirements
applicable to any Issuer Limited-Use Free Writing Prospectus used or referred to
after the date hereof. No stop order suspending the effectiveness of the
Registration Statement or preventing or suspending the use of the Prospectus or
any Issuer Limited-Use Free Writing Prospectus shall have been issued and no
proceeding or examination for such purpose shall have been initiated or
threatened by the Commission, any request of the Commission for inclusion of
additional information in the Registration Statement or the Prospectus
(including, without limitation, in any document incorporated by reference
therein) or otherwise shall have been complied with, and the Commission shall
not have notified the Company of any objection to the use of the form of the
Registration Statement or any post-effective amendment thereto.

(b)          The Agent shall have received a letter from CT Corporation, or a
similar firm, indicating based on available electronic databases the good
standing of the Company in their respective jurisdictions of organization and
their good standing as foreign entities in such other jurisdictions as the Agent
may reasonably request.

(c)          Day Pitney LLP, counsel for the Company (or, subject to the sole
discretion of the Agent in the case of any written opinion or opinions required
to be delivered after the commencement of the offering of the Shares under this
Agreement, the in house legal counsel for the Company) shall have furnished to
you such written opinion or opinions on each date specified in Section 6(o), as
the case may be, in form and substance satisfactory to counsel for the Agent, to
the effect set forth in Annex II and Annex III hereto and other related matters
as you may reasonably request, and such counsel shall have received such papers
and information as they may reasonably request to enable them to pass upon such
matters.

(d)          Robinson & Cole LLP, counsel for the Agent, shall have furnished to
you their written opinions in such form as you may reasonably request, on each
date specified in Section 6(o).

(e)          On each date specified in Section 6(p), Crowe Horwath LLP shall
have furnished to you a letter or letters, dated the respective dates of
delivery thereof, in form and substance as previously provided to counsel to the
Agent.

(f)          (i) Neither the Company nor any of the Subsidiaries shall have
sustained since the date of the latest audited financial statements included in
each of the General Disclosure Package and the Prospectus any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the General Disclosure Package or Prospectus, and (ii) since the
respective dates as of which information is given in each of the General
Disclosure Package and the Prospectus there shall not have been any change in
the capital stock or long-term debt of the Company or any of the Subsidiaries or
any change, or any development involving a prospective change not set forth or
contemplated in the General Disclosure Package or Prospectus, in or affecting
the Properties, the general affairs, management, financial position,
stockholders’ equity or results of operations of the Company and the
Subsidiaries, otherwise than as set forth or contemplated in each of the General
Disclosure Package and the Prospectus, the effect of which, in any such case
described in clause (i) or (ii), is in the reasonable judgment of the Agent so
material and adverse as to make it impracticable or inadvisable to proceed with
the public offering or the delivery of the Shares being delivered on the terms
and in the manner contemplated in each of the General Disclosure Package and the
Prospectus.

22

 



(g)          On or after the date hereof there shall not have occurred any of
the following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange or on NASDAQ; (ii) a suspension or
material limitation in trading in the Company’s securities on NASDAQ; (iii) a
general moratorium on commercial banking activities declared by either federal
or state authorities; or (iv) the outbreak or escalation of hostilities
involving the United States or the declaration by the United States of a
national emergency or war or a material adverse change in general economic,
political or financial conditions, including without limitation as a result of
terrorist activities after the date hereof (or the effect of international
conditions on the financial markets in the United States shall be such), or any
other calamity or crisis, if the effect of any such event specified in this
clause (iv) in the reasonable judgment of the Agent makes it impracticable or
inadvisable to proceed with the public offering or the delivery of the Shares on
the terms and in the manner contemplated in the Prospectus.

(h)          To the extent required, the Shares to be sold shall have been duly
listed for quotation on NASDAQ.

(i)          If within the Prospectus Delivery Period, the Company shall have
complied with the provisions of Section 6(a) hereof with respect to the
furnishing of prospectuses on the business day next succeeding the date of this
Agreement.

(j)          The Company shall have furnished or caused to be furnished to you
on each Representation Date specified in Section 6(n) certificates of officers
of the Company satisfactory to you as to the accuracy of the representations and
warranties of the Company herein at and as of such Representation Date, as to
the performance by the Company of all of its obligations hereunder to be
performed at or prior to such Representation Date, and as to the matters set
forth in subsection (f) of this Section 8.

(k)          Upon commencement of the offering of Shares under this Agreement
and on such other dates as reasonably requested by Agent, the Company will
furnish or cause to be furnished promptly to the Agent a Placement Notice or
such other instructions provided pursuant to Section 3(b) as requested by the
Agent.

(l)          The Company and the Agent hereby agree that the date of
commencement of sales under this Agreement shall be the date the Company and the
Agent mutually agree (which may be later than the date of this Agreement).

9.             (a) The Company shall indemnify and hold harmless the Agent
against any losses, claims, damages or liabilities, joint or several, to which
they or any of them may become subject, under the 1933 Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement, the General
Disclosure Package, the Prospectus or any individual Issuer Limited-Use Free
Writing Prospectus, when considered together with the General Disclosure
Package, or any amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse each such indemnified party for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such action or claim as such expenses are incurred; provided, however, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in the
Registration Statement, the General Disclosure Package, the Prospectus or any
individual Issuer Limited-Use Free Writing Prospectus, when considered together
with the General Disclosure Package, or any such amendment or supplement, in
reliance upon and in conformity with written information furnished to the
Company by the Agent expressly for use therein (provided that the Company and
the Agent hereby acknowledge and agree that the only information that the Agent
has furnished to the Company specifically for inclusion in the Registration
Statement, the General Disclosure Package, the Prospectus or any individual
Issuer Limited-Use Free Writing Prospectus, when considered together with the
General Disclosure Package, or any amendment or supplement thereto, are (i) the
statements set forth in the last sentence of paragraph 1, the first sentence of
paragraph 3 and the last sentence of paragraph 8 under the “Plan of
Distribution” section in the Prospectus Supplement and (ii) such other
statements as the Agent may, by notice given to the Company in writing after the
date of this Agreement, have been furnished to the Company by the Agent
specifically for inclusion in the Registration Statement, the Prospectus, the
General Disclosure Package, any Issuer Limited-Use Free Writing Prospectus or
any amendment or supplement thereto (collectively, the “Agent Information”).

23

 



(b)          The Agent shall indemnify and hold harmless the Company against any
losses, claims, damages or liabilities to which the Company may become subject,
under the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, the General Disclosure Package, the Prospectus, or any
individual Issuer Limited-Use Free Writing Prospectus, when considered together
with the General Disclosure Package, or any amendment or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in the Registration Statement, the General Disclosure
Package, the Prospectus or any individual Issuer Limited-Use Free Writing
Prospectus, when considered together with the General Disclosure Package, or any
such amendment or supplement, in reliance upon and in conformity with written
information furnished to the Company by the Agent expressly for use therein,
provided that the Company and the Agent hereby acknowledge and agree that the
only information that the Agent has furnished to the Company specifically for
inclusion in the Registration Statement, the General Disclosure Package, the
Prospectus or any individual Issuer Limited-Use Free Writing Prospectus, when
considered together with the General Disclosure Package, or any amendment or
supplement thereto, is the Agent Information; and will reimburse the Company for
any legal or other expenses reasonably incurred by the Company in connection
with investigating or defending any such action or claim as such expenses are
incurred.

(c)          Promptly after receipt by an indemnified party under subsection (a)
or (b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
otherwise than under such subsection. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified party (who shall not, except with the
consent of the indemnified party, be counsel to the indemnifying party), and,
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party under such subsection for any legal expenses of
other counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the written consent
of the indemnified party, effect the settlement or compromise of, or consent to
the entry of any judgment with respect to, any pending or threatened action or
claim in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified party is an actual or potential party
to such action or claim) unless such settlement, compromise or judgment (i)
includes an unconditional release of the indemnified party from all liability
arising out of such action or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act, by or on behalf of
any indemnified party.

24

 



(d)          If the indemnification provided for in this Section 9 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Agent on the
other from the offering of the Shares. If, however, the allocation provided by
the immediately preceding sentence is not permitted by applicable law or if the
indemnified party failed to give the notice required under subsection (c) above,
then each indemnifying party shall contribute to such amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect not only
such relative benefits but also the relative fault of the Company on the one
hand and the Agent on the other in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities (or actions in
respect thereof), as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and the Agent on the
other shall be deemed to be in the same proportion as the total net proceeds
from the offering (before deducting expenses) received by the Company bear to
the total commissions received by the Agent. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the Agent on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Agent agree that it would not be just and equitable if
contributions pursuant to this subsection (d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this subsection (d). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection (d), the Agent shall not be required to contribute any amount in
excess of the amount by which the total price at which the Shares distributed to
the public were offered to the public exceeds the amount of any damages which
the Agent has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.

(e)          The obligations of the Company under this Section 9 shall be in
addition to any liability which the Company may otherwise have and shall extend,
upon the same terms and conditions, to each person, if any, who controls (within
the meaning of the 1933 Act) the Agent, or any of the respective partners,
directors, officers and employees of the Agent or any such controlling person;
and the obligations of the Agent under this Section 9 shall be in addition to
any liability which the Agent may otherwise have and shall extend, upon the same
terms and conditions, to each director of the Company (including any person who,
with his or her consent, is named in the Registration Statement as about to
become a director of the Company), each officer of the Company who signs the
Registration Statement and to each person, if any, who controls the Company, as
the case may be, within the meaning of the 1933 Act.

25

 



10.           Termination.

(a)          The Company shall have the right, by giving written notice as
hereinafter specified, to terminate this Agreement in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that (i) with respect to any pending sale through the Agent for the
Company, the obligations of the Company, including in respect of compensation of
the Agent, shall remain in full force and effect notwithstanding such
termination and (ii) the representations and warranties in Section 2 and the
provisions of Sections 7, 9, 13, 14, 15, 16 and 17 of this Agreement shall
remain in full force and effect notwithstanding such termination.

(b)          The Agent shall have the right, by giving written notice as
hereinafter specified, to terminate this Agreement in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that the representations and warranties in Section 2 and the
provisions of Sections 7, 9, 13, 14, 15, 16 and 17 of this Agreement shall
remain in full force and effect notwithstanding such termination.

(c)          This Agreement shall remain in full force and effect unless
terminated pursuant to Section 10(a) or (b) above or otherwise by mutual
agreement of the parties; provided, that any such termination by mutual
agreement or pursuant to this clause (c) shall in all cases be deemed to provide
that the representations and warranties in Section 2 and the provisions of
Sections 7, 9, 13, 14, 15, 16 and 17 of this Agreement shall remain in full
force and effect notwithstanding such termination.

(d)          Any termination of this Agreement shall be effective on the date
specified in such notice of termination or the date mutually agreed by the
parties, as the case may be; provided, that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the Agent or the Company, or the date mutually agreed by the parties, as the
case may be. If such termination shall occur prior to the Delivery Date for any
sale of the Shares, such sale shall settle in accordance with the provisions of
Section 3(i) hereof.

11.          The respective indemnities, agreements, representations, warranties
and other statements of the Company and the Agent, as set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of the Agent or any controlling person of the Agent, or the Company, or any
officer or director or controlling person of the Company, and shall survive
delivery of and payment for the Shares.

12.          If this Agreement is terminated, neither of the Company shall then
be under any liability to the Agent except as provided in Section 9 hereof,
which provisions shall survive termination.

13.          The Company acknowledges and agrees that:

(a)          in connection with the sale of the Shares, the Agent has been
retained solely to act as sales agent, and no fiduciary, advisory or other
agency relationship between the Company and the Agent has been created in
respect of any of the transactions contemplated by this Agreement;

(b)          it has been advised that the Agent and its respective affiliates
are engaged in a broad range of transactions which may involve interests that
differ from those of the Company and that the Agent has no obligation to
disclose such interests and transactions to the Company by virtue of any
fiduciary, advisory or agency relationship; and

26

 



(c)          it waives, to the fullest extent permitted by law, any claims it
may have against the Agent for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that the Agent shall have no liability (whether direct
or indirect) to the Company in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, employees or creditors of the Company.

(d)          All statements, requests, notices and agreements hereunder shall be
in writing, and if to the Agent shall be delivered or sent by mail, telex or
facsimile transmission to you at Sandler O’Neill & Partners, L.P., 1251 Avenue
of the Americas, 6th Floor, New York, NY 10020, Attention: General Counsel, with
a copy (for informational purposes only) to Robinson & Cole, LLP, 1055
Washington Boulevard, Stamford, Connecticut 06901, Attention: Mitchell Lampert,
Esq.; and if to the Company shall be delivered or sent by mail to
Peapack-Gladstone Financial Corporation, 500 Hills Drive, Suite 300, PO Box 700,
Bedminster, NJ 07921-1538, Attention: Jeffrey Carfora, Chief Financial Officer,
with a copy (for informational purposes only) to Day Pitney LLP, 1 Jefferson
Road, Parsippany, New Jersey 07054, Attention: Michael Rave, Esq. Any such
statements, requests, notices or agreements shall take effect upon receipt
thereof.

14.          This Agreement shall be binding upon, and inure solely to the
benefit of, the Agent, the Company and, to the extent provided in Sections 9 and
11 hereof, the officers and directors of the Company and each person who
controls the Company or the Agent, and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. No purchaser of any of the
Shares shall be deemed a successor or assign by reason merely of such purchase.

15.          Time shall be of the essence of this Agreement. As used herein, the
term “business day” shall mean any day when the Commission’s office in
Washington, D.C., is open for business.

16.          This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

17.          This Agreement may be executed by any one or more of the parties
hereto in any number of counterparts, each of which shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
instrument.

 

[Signature Page Follows]

27

 

 

If the foregoing is in accordance with your understanding, please sign and
return to us four counterparts hereof, and upon the acceptance hereof by you,
this letter and such acceptance hereof shall constitute a binding agreement
among the Agent and the Company.

 

  Very truly yours,       Peapack-Gladstone Financial Corporation         By:
 /s/ Jeffrey J. Carfora         Name:  Jeffrey J. Carfora         Title: Sr.
Exec. Vice President and CFO

 

 

 

Accepted as of the date hereof:

 

SANDLER O’NEILL & PARTNERS, L.P.         By: Sandler O’Neill & Partners Corp.,
the sole general partner         By:  /s/ William F. Hickey         Name:
 William F. Hickey         Title:  Officer of the Corporation  



[Signature Page to Sales Agency Agreement]

28

 

 

